Case 1:20-cv-24374-BB Document 7 Entered on FLSD Docket 11/05/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 1:20-CV-24374-BB

Plaintiff:

Wie OJF2020015402

Defendant:
IVETTE PEREZ, ET AL.,

For:

Hilton Napoleon, II, Esq
RASCO KLOCK PEREZ NIETO
2555 Ponce De Leon Blvd
Suite 600

Corl Gables, FL 33134

Received by OJF SERVICES, INC. on the 27th day of October, 2020 at 6:25 pm to be served on RICKY GARCIA,
10000 S.W. 142ND AVENUE, MIAMI, FL 33186.

1, GREG SCHULTE, do hereby affirm that on the 4th day of November, 2020 at 1:55 pm, I:

INDIVIDUAL/PERSONAL: served by delivering a true copy of the SUMMONS AND COMPLAINT to: RICKY
GARCIA at the address of: 7707 SW 117 AVE, MIAMI, FL with the date and hour of service endorsed thereon by
me, and informed said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of
America.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM
A CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

eonemnene
aa

 

GREG SCHULTE
CPS #245

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020015402

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1w
Case 1:20-cv-24374-BB Document 7 Entered on FLSD Docket 11/05/2020 Page 2 of 2

 

( Case 1.2u-cv-24374-BB Document 4 Entered on FLSD Docket 10/27/2020 Page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action MAK acs
UNITED STATES DISTRICT COURT |
for the prose a aR

Southern District of Florida

DATE, _| (-

Di Uy

wr? % 7
INITIALS: a . ID#:
|

eure aE

MARGLLI GALLEGO,

 

Plaintiffs)
Vv.

Civil Action No. 20-cv-24374
IVETTE PEREZ, CARLOS LUFFI, RICKY GARCIA,
FLAVIO ESCOBAR, all individually, and who are all

residents of the State of Florida et eet Fe
Defendant(s) o / |
SUMMONS IN A CIVIL ACTION / 2p wep 716 |

Y =
z 8
ao an. RICKY GARCIA
ii Te: (lgfenaari's tame anaaddeess) c/o Miami Dade Police Dept./Hammocks
= ve
= oa al Miami, FL 33186
NE d.(
i 5 | de
age VA
“2 gus tlt pro
5 = Al it has been filed against | a ol “ C
i = awsuit has been filed against you. . .
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you |
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
otion must be served on the plaintiff or plaintiff's attorney,

the Federal Rules of Civil Procedure, The answer or m
HILTON NAPOLEON, II

RASCO KLOCK PEREZ NIETO

2555 Ponce de Leon Bivd., Suite 600

Coral Gables, FL 33134

Telelphone: (305) 476-7100

Email: hnapoleon@rascoklock.com

whose name and address are:

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

SUMMONS

s/ Doris Jones

Deputy Clerk
US. Destrict Courts

Oct 27, 2020
Date:

 

Angela E. Noble
Clerk of Court

paces
